Citation Nr: 0522745	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  His service personnel records show no awards or 
decorations evincing combat duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in New Orleans, Louisiana, which denied service connection 
for post-traumatic stress disorder (PTSD).

The record reveals that the veteran filed a claim for service 
connection of a nervous disorder in May 1972, which the RO 
denied by rating decision in January 1973.  The veteran did 
not perfect an appeal.  However, where a prior claim for 
service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  In this case, there is medical evidence of 
a diagnosis of PTSD, which was not of record at the time of 
the January 1973 RO decision noted above.  Accordingly, the 
Board concurs with the RO's finding that the veteran's claim 
for service connection for PTSD is a new claim and, 
therefore, must be considered on a de novo basis, without 
regard to finality of the previous determination.  
Accordingly, the issue before the Board is as styled on the 
title page.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At a Board videoconference hearing in May 2005, the veteran 
submitted several pieces of evidence, including an undated 
letter from a care provider from the PTSD Program at Baton 
Rouge VA Outpatient Clinic and three lay statements.  The 
veteran's testimony indicates, among other things, that he 
does not desire to waive initial consideration of this newly 
submitted evidence by the agency of original jurisdiction.  
(Transcript (T. at p. 2)  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidated 38 C.F.R. § 19.9(a)(2), which, in conjunction 
with 38 C.F.R. § 20.1304 (2004), eliminated the requirement 
that the appellant waive initial consideration by AOJ of 
evidence submitted to Board).  

The veteran also indicated at the May 2005 Board hearing that 
he attends ongoing group therapy at the PTSD Clinic at Baton 
Rouge VA Outpatient Clinic.  (T. at p. 5)  The veteran's 
representative requested that VA obtain these records, as 
they have not been associated with the claims file.  (T. at 
p. 6).  The veteran also testified that he receives treatment 
at the Vet's Center.  (T. at p. 9)  A review of the record 
also indicates that none of those records have been 
associated with the file.  The Board
finds that these relevant treatment records must be secured 
and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(1)(2) (2004).
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all mental 
health records of the veteran from the 
PTSD Clinic at the Baton Rouge VA 
Outpatient Clinic from 1999 to the 
present.  

NOTE:  In accordance with the Veterans 
Claims Assistance Act, the efforts to 
obtain records from Federal departments 
or agencies, such as VA records, shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(c)(3) (West 
2002).

2.  The RO should also contact the Baton 
Rouge Vet Center and request copies of 
any medical or counseling records of the 
veteran that may be available..

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should adjudicate the claim 
for service connection for PTSD on a de 
novo basis (to include consideration of 
an undated letter from a care provider 
from the PTSD Program at Baton Rouge VA 
Outpatient Clinic and three lay 
statements received by the Board in May 
2005, along with any additional evidence 
received pursuant to this remand).

5.  If the benefit requested on appeal 
remains denied, the RO should issue 
another SSOC, which should contain notice 
of all relevant action taken on the 
claim, to include a review on the merits 
with consideration of all of the relevant 
evidence, to include an undated letter 
from a care provider from the PTSD 
Program at Baton Rouge VA Outpatient 
Clinic and three lay statements received 
by the Board in May 2005, along with any 
additional evidence received pursuant to 
this remand).  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




